 III the Matter of WHITTIER MILLS COMPANY AND SILVER LAKE COM-PANYandTEXTILE WORKERS ORGANIZING COMMITTEEIn the Matter of SCOTTDALE MILLSandTEXTILE WORKERS ORGANIZINGCobIMITTEEIn the Matter Of WHITTIER MILLS COMPANY AND SILVER LAKE COM-PANYandTEXTILE WORKERS ORGANIZING COMMITTEEIn the Matterof SCOTTDALE MILLS, INC.andTEXTILE WORKERS OR-GANIZINGCOMMITTEECasesNos.C-1228,C-1229,R-1197, and R-1198, respectively.-Decided September 16, 1939Cotton Textile Industry-Interference, Restraint, mildCoercion:anti-unionstatements by supervisory employees ; disparagement of union by refusal to bar-gain-Collective Bargaining:charges of refusal to bargain sustained : effectingwage reductions at outset of negotiations without consulting or notifying union;ordered to bargain withunion-Repres,entati,ves:proof of choice: presumptionof continuing effectiveness of certifications by Board following electionin priorrepresentation proceedings ; evidence insufficient to rebut presumption ; changein union membershipirrelevant-Investigation of Representatives:petitionsdismissed in view of orders to bargain.Mr. Berdon M. BellandMr.W. G. Stuart Sherman,for theBoard.WeekescfCandler,byMr. John Wesley WeekesandMr. CharlesMurphey Candler, Jr.,of Decatur, Ga., for the respondents.Mr. C. E. Earnhardt,of Atlanta, Ga., for the T. W. O. C.Mr. Abraham J. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed on August 24,1938, and October 20, 1938, respectively, by Textile Workers Organiz-ing Committee, herein called the. T. W. O. C., the National LaborRelations Board, herein, called the Board, by Charles N. Feidelson,Regional Director for the Tenth Region (Atlanta, Georgia), issuedand duly served its complaint dated October 20, 1938, against Scott-.15 N. L. R. B., No. 47.457. 458DECISIONS Ol NATIONAL LABOR RELATIONS BOARDdale Mills, herein called either the respondent or Scottdale,allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. In substance,the complaint alleged that during the month of June 1938, and atall times thereafter, the respondent refused to bargain collectivelywith the T. W. O. C. as the exclusive bargaining representative ofall the respondent's employees within an appropriate unit consistingof the production and maintenance employees of the respondent,excluding supervisory and clerical employees, and that the respondenthad interfered with, restrained, and coerced its employees in theexercise of their right to self-organization.Charges and amended charges having been filed on July 5, 1938,and October 20, 1938, respectively,by the T. W. O. C., the Board,by the Regional Director,issued and duly served its complaint datedOctober 20,1938, againstWhittierMillsCompany and Silver LakeCompany, herein called either the respondents or Whittier and Sil-ver Lake, alleging that the respondents had engaged in and wereengaging in unfair labor practices affecting commerce within themeaning of Section 8(1) and(5) and Section 2 (6) and(7) of theAct.In substance,the complaint alleged that on or about May 20,1938, and at all times thereafter,the respondents refused to bargaincollectively with the T. W. O. C. as the exclusive bargaining repre-sentative of all the respondents'employees within an appropriateunit consisting of all the production and maintenance employeesof Whittier and Silver Lake, excluding supervisory and clerical em-ployees, and that the respondents had interfered with, restrained, andcoerced their employees in the exercise of their right to self-organ-ization.Thereafter,the respondents filed their answers to the complaints,admitting the allegations thereof relating to their businesses butdenying the commission of the unfair labor practices charged.On October 10, 1938, pursuant to Article II, Section 37 (b), ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,the Board issued an order consolidating the Whittierand Silver Lake.case and the Scottdale case for the purpose ofhearing and for all other purposes.Pursuant to notice served upon the respondents and the T. W. O. C.,a hearing was held in Atlanta, Georgia,from November 7 to Novem-ber 12,1938, beforeWilliam H. Griffin, the Trial Examiner dulydesignated by the Board.On November 12, 1938, the hearing wasadjourned until November 21, 1938.On November 17, 1938, theTrial Examiner notified the parties that the hearing was adjournedsine dieto be resumed on 5 days' notice. WHITTIERMILLS COMPANY, ET AL.459On November 19 and- November 28, '1938, respectively, theT.W. O. C. filed with the Regional Director a petition and anamended petition for all investigation and certification of represent-atives of the employees at Whittier and Silver Lake pursuant toSection 9 (c) of the Act.On November 19, 1938, the T. W. O. C.filed with the Regional Director a similar petition for an investiga-tion and certification of representatives of the employees at' Scottdale.On December 30, 1938, pursuant to Article III, Section 10 (c) (2),and Article II, Section 37 (b), of National Labor Relations BoardRules and Regulations-Series 1, as amended, the Board issued anorder consolidating the representation cases with the complaint casesfor purposes of hearing and for all other purposes.On the samedate the Board directed the Regional Director to conduct an investi-gation and provide for an appropriate hearing upon due notice,pursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended.Pursuant to notice served upon the parties the hearing was re-sumed in Atlanta, Georgia, on January 23, 1939, before William H.Griffin, the Trial Examiner duly designated by the Board, and wasclosed on January 26, 1939.Throughout the hearing, the Board andthe respondents were represented by counsel.The T. W. O. C. wasrepresented by a duly authorized representative.All participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded to all, parties.At the hearing, it was stipulated that the pertinent parts of therecord in the complaint cases "relating to commerce, jurisdiction;and to the appropriate unit" should be considered as 'parts of therecord in the representation cases.On March 24, 1939, the Trial Examiner filed an IntermediateReport, in which he found that Whittier and Silver Lake had re-fused to bargain collectively with the T. W. O. C. and that Scottdale,Whittier, and Silver Lake had interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed inSection. 7 of the Act.On April 5, 1939, the respondents filed theirexceptions to the Intermediate Report.On June 22, 1939, pursuant to request therefor by the respondentsand notice to them and to the T. W. O. C., a hearing was had beforethe Board in Washington, D. C., for the purpose of oral argument.Counsel for the respondents participated.The Trial Examiner at the hearing and in his Intermediate Reportmade various rulings on motions and on objections to the admissionof evidence.The Board has reviewed these rulings and finds that 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDno prejudical errors were committed.The rulings of the TrialExaminer are hereby affirmed.The Board has considered the excep-tions to the Intermediate Report and, except as they are consistentwith the findings, conclusions, and order set forth below, finds nomerit in them.Upon the entire record in this consolidated proceeding, the Boardmakes the following :FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENTSThe respondent,Scottdale Mills, is a corporation organized underthe laws of the State of Georgia,with its principal office and itsmill located at Scottdale,Georgia.Scottdale is' engaged in themanufacture and sale of osnaburgs and specialty goods. Its rawmaterials consist principally of cotton and cotton waste.BetweenJanuary 1,1937, and November 5,1938, Scottdale used approxi-mately 8,800,000 pounds of these raw materials,approximately halfof which were obtained outside the State of Georgia.In the sameperiod, Scottdale finished or manufactured products of an aggre-gatevolume of 7,480,000 pounds,approximately three-fourths ofwhich it, shipped outside the State of Georgia.Scottdale employsselling agentsthroughout the UnitedStates and obtained the ma-chinery used by it in its mill outside the State of Georgia.:The respondents, Whittier Mills Company and Silver Lake Com-pany, are corporations organized under the laws of the State ofGeorgia, withtheir principal offices and their mills located at Chat-tahoochee,Georgia.The mills of Whittier and Silver Lake occupythe same building.Whittier is engaged in the manufacture andsale of hose cords,belt duck, yarns,and cloth.SilverLake isengaged in the manufacture and sale of cords and lines.The rawmaterials usedby Whittierand Silver Lake consist principally ofcotton and cotton waste products and, in addition,Whittier uses asmall amount of wool and rayon.Between January 1, 1937,' andNovember 5,1938,Whittierused approximately 11,440,000 poundsof raw materials and, during the same period, Silver Lake usedapproximately 1,584,000 pounds.Whittierobtains between 20 per centand 40 per cent of its raw materials outside the State of Georgia andSilver Lake obtains its raw materials principally from Whittier.Between January 1,1937,and November 5, 1938,Whittierand SilverLake finished or manufactured products in the aggregate volumesof 9,724,000 pounds and 1,584,000 pounds,respectively,practicallyall ofwhich theyshipped outside the State of Georgia.Whittierand SilverLake employselling agents throughout the United WHITTIER MILLS COMPANY, ET AL.461States and both obtained the machinery used by them in. their millsoutside the State of Georgia.II.THE ORGANIZATION INVOLVEDTextileWorkers. Organizing Committee is a labor organization'affiliatedwith the Congress of Industrial Organizations, admittingto its membership the production and maintenance employees ofthe respondents, excluding supervisory and clerical employees.III.THE UNFAIR LABOR PRACTICESA. The refusalsto bargaincollectvvely1.The certificationsOn October 25, 1937, after hearing upon due notice, the Boarc^issued its Decision, finding that the production and maintenanceemployees, excepting clerical and supervisory employees, of Whittierand Silver Lake constitute a single unit appropriate for the pur-poses of collective bargaining, and, following an election by secretballot, held pursuant to the Board's Direction of Election of August25, 1937, and Amendment to Direction of Election of September2, 1937, certified the T. W. O. C. as the exclusive collective bargain-ing representative of all such employees.'On November 1, 1937, after hearing upon due notice, the Boardissued its Decision, finding that the production and maintenanceemployees, exclusive of clerical and supervisory employees, of Scott-dale constitute a unit appropriate for the purposes of collectivebargaining, and, following an election by secret ballot, held pursuantto the Board's Direction of Election of August 27, 1937, andAmendment to Direction of Election of September 2, 1937, certi-fied the T. W. O. C. as the exclusive collective bargaining representative of all such employees.2At the hearing in the present proceedings it was stipulated be-tween counsel for the Board and for the respondents "that the samefacts exist now and existed in June 1938 as existed in the fall of1937 at the time of the hearing on the question of, representationwith reference to the appropriate unit for collective bargaining."We find that at all times since the Board's Decision and Certifica-tion of Representatives of October 25, 1937, the production and'Matter ofWhittierMillsCompanyandTextileWorkers Organizing Committee,Matter of Silver Lake CompanyandTextile -Workers Organizing Committee,3 N. L. R. B..389.'Matter of Scottdale MillsandTextileWorkersOrganizing Committee,3 N. L. R. B.441; 4 N. L.R. B. 1.' 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDmaintenance employees, excepting clerical and supervisory em-ployees, of Whittier and Silver Lake constituted and that they con-stitute a single unit appropriate for the purposes of collective bar-gaining and that at all times since the Board's Decision and Cer-tification of Representatives of November 1, 1937, the productionand maintenance employees of Scottdale, exclusive of clerical andsupervisory employees, constituted and that they constitute a unitappropriate for the purposes of collective bargaining.In the period from June 1938 to November 1938, the respondentsmet from time to time with the representatives of the T. W. 0. C.and purported to bargain with them with respect to the wages, hours,and working conditions of the respondents' employees.3Through-out this period, the respondents dealt with the T. W. 0. C. as theexclusive representative of their employees and did not questionits representation of a majority of the employees in the respectiveappropriate units.At the hearing herein, for the first time, therespondents claimed that the T.W. 0. C. ceased to represent amajority of the employees in the respective appropriate units sometime prior to June 1938.At the hearing, the respondents introduced, evidence to : showthat the number of those employed by them had been considerablydiminished between the time of the certifications and June 1938.It is the theory of the respondents that this proof of diminishedemployment in the mills vitiated the certifications and thus, the al-leged refusals to bargain having occurred, at the earliest, approx-imately 7 months after the certifications, required the T. W. 0. C.to prove its membership anew as of the dates of the alleged refusalsto bargain.This the T. W. 0. C. sought to do by oral testimony of in-creased membership since the certifications which was based upon theT.W. 0. C.'s membership cards and other records.The respond-ents called for the production of the membership cards for purposesof cross-examination and offered to prove by them that many of thesigners of the cards no longer desire the T. W. 0. C. to be theirbargaining representative, that some of the signatures on the cardshad been forged, and that some of the signers had left the respond-ents' employ.The T. W. 0. C., however, did not introduce itsmembership cards into evidence.To hold that, 7 months following certification by the Board ofa collective bargaining representative, the employer can questionwith impunity the status of the certified representative as a rep-resentative of a majority of the employees in the appropriate unit,in the manner the respondents here attempt to do, would be tos These bargaining conferences are discussedin greaterdetail in Section III, A, 2infra. WITTIER MILLS CODIPANY, ET AL.463render such a certification nugatory.The Congress cannot haveintended by Section 9 (c) of the Act to authorize the Board to doa futile and meaningless thing.A certification would be futile' andmeaningless, could an employer, shortly thereafter, prior to carry-ing on any bargaining with the certified representative, by thesimple expedient of raising some question as to the continuing va-lidity of the certification, require the certified representative to proveanew its status as a majority representative.Collective bargainingunder such circumstances could be indefinitely delayed by employ-ers and the right of employees to bargain collectively would berendered illusory and the policies of the Act thwarted.To preventemployers from thus flouting the Act, to give meaning to the Board'sauthority to certify representatives designated by employees in ap-propriate units, to effectuate the policies of the Act, the presumptionof the continuing effectiveness of such a certification by the Boardmust be held not to be rebuttable, under the circumstances herepresented, by evidence such as that here introduced by the respond-ents.In coming to this conclusion, we are not unmindful of thefact that the status of the T. W. O. C. as the exclusive representa-tive of the respondents' employees in the respective appropriateunits was not questioned by the respondents at the times of the al-leged refusals to bargain.The certifications of the Board, which prove the status of theT.W. O. C. as the representative of a majority of the respondents'employees in the respective appropriate units, rest upon electionsby secret ballot conducted by the Board's agents pursuant to itsDirections and not upon the T. W. O. C.'s membership cards whichthe respondents called upon it to produce.Since this is so, therespondents' offer of proof concerning the cards was irrelevant andimmaterial.We find that at all times since the Board's Decision and Certifica-tion of Representatives of October 25, 1937, the T. W. O. C. was andthat it is the exclusive representative of all the employees in anappropriate unit at Whittier and Silver Lake for the purposes ofcollective bargaining withWhittier and Silver Lake in respect torates of pay, wages, hours of employment, and other conditions ofemployment.We further find that at all times since the Board's Decision andCertification of Representatives of November 1, 1937, the T. W. O. C..was and that it is the exclusive representative of all the employeesin an appropriate unit at IScottdale for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment. 464DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The refusals to bargain collectivelyPrior to the Board's certifications, the T. W. O. C. had sought tonegotiate a contract with the respondents, who, however, raised ques-tions concerning representation.There followed the proceedingswhich culminated in the Board's certifications.Thereafter, due tothe illness and death of the then State director of the T. W. O. C.,negotiations lapsed until May 20, 1938, when the T. W. O. C. wroteletters to the respondents with a view to obtaining an appointmentfor a conference at which the T. W. O. C. could submit a tentativeproposal and negotiations could be resumed., On June 8, 1938,Messrs.Weekes and Candler, attorneys for the respondents, told theT.W. O. C. that they would meet with them at their earliest con-venience.Accordingly a conference was arranged for June 10.Atthis and at all subsequent conferences Weekes and Candler repre-sented all the respondents and negotiations concerning them were car-ried on simultaneously. It was understood by all parties that anyagreement negotiated by Weekes and Candler and the T. W. O. C.would apply to all the respondents.At the June 10 conference, the T. W. O. C. presented to Weekesand Candler a proposed agreement.Weekes and Candler statedthat they would take this under advisement and would let theT.W. O. C. hear from them.With the exception of Section 4thereof 4 the proposed contract was not, at that time, discussed indetail.As to Section 4, S. A. Hollihan, a T. W. O. C. representative,explained at the conference that because of "the condition of thetextile industry at this time, that we wasn't asking for an increaseas shown in that blank space there" and that it would thus beagreeable to the T. W. O. C. if the first sentence of Section 4 wereomitted from further consideration.There was no other discussionof Section 4 at that time, nor was there any other discussion at theJune 10 conference concerning wage increases or reductions.Never-theless, as the T.W. O. C. first learned on June 17, Whittier andSilver Lake had put a wage reduction into effect as of June 6 with-out having announced it in advance to their employees.3To protest4 "SECTION 4.It is furthermutually agreed thatwage rates,including piece rates,shall be increasedby ____ over thoseprevailing priortowhichincrease shall beeffective immediately and continuing throughoutthe life of this.contract.During the life ofthis agreement,there will be noreductionof wage ratesexcept bymutual consent.It is understoodthat ifunusual economic conditions affectingthe partieshereto arise requiring a differentwage schedule,such basis shall he estab-lished as fair andequitable to both parties by conferencesand arbitration if necessary."'The timewhen thisreductionwas madedoesnot appear.It is a reasonableinference,however, from the fact that Weekes and Candler'sexplanation of the re-spondents' failure to consultwith the T. W. O. C. with reference theretowas based uponthe discussion of Section4 at the June 10 conference,as is more fully explained here-after,that the reductionwas not actually made until sometime after the June 10conference,and we so find.At any rate,itdoes not appear that any of those atthe June10 conference, except, possibly, Weekes and Candler, knew of thereduction. WHITTIER --ILLS COIIPANY, ET AL.465the reduction and its having been put into effect without prior con-sultation with the T. W. 0. C., the T. W. 0. C. sought a conferencewith Weekes and met with him on June 28. To explain this failureto consult the T. W. 0. C., Weekes stated that it had been his andCandler's impression that the T. W. 0. C. meant to disregard theentire Section 4.Hollihan explained to Weekes what he had. statedat the June 10 conference that the T. W. 0. C. had no such intentionand meant to disregard only that portion of Section 4 dealing withwage increases:He further demanded immediate negotiations re-garding wages and threatened to file with the Board charges ofrefusal to bargain collectively if the wage reduction was not revoked.Nothing further occurred at the June 28 conference and theparties did not meet again until July 13, at which time the T. W.0. C. sought a conference because on July 11 a wage reduction wasput into effect at Scottdale similar to the earlier wage reduction at.Whittier and Silver Lake. Similarly, also, the T. W. 0. C. was notnotified or consulted regarding the Scottdale reduction and, on July13,Hollilan again protested the respondents' failure to deal withthe T. W. 0. C. with respect to the wage reductions. ' Weekes andCandler repeated that it was their understanding that the T. W. 0. C.desired to eliminate the entire Section 4 from the proposed contractand that, therefore, the respondent was under no obligation to con-sult the T. W. 0. C. regarding the reduction.There followed a series of conferences between representatives ofthe T. W. 0. C. and Weekes and Candler, beginning on July 28 andextending to the time of the hearing.The T. W. 0. C. sought toobtain from Candler counterproposals to its proposed contract.De-spite Caldler's promises in this respect, no written counterproposalswere ever presented by the respondents to the T. W. 0. C.Weekesand Candler did, however, suggest alternatives to some of the pro-posals made by the T. W. 0. C. During these conferences, Weekesand Candler acknowledged that the T. W. 0. C. was the collectivebargaining representative for the respondents' employees and, byOctober 26, substantial agreements were reached as to a number ofthe matters embodied in the T. W. 0. C.'s proposals.On November4,however, Candler disagreed as to matters to which he had pre-viously agreed, and, at the same time, displayed his reluctance to re-duce to writing such matters as he was willing to agree to.We findit unnecessary to consider whether the events subsequent to the wagereductions involved refusals to bargain by the respondent, since wefind that the respondents, by putting into effect the wage reductionswithout notifying or consulting the T. W. 0. C., refused to bargainwith the T. W. 0. C., and thereby also disparaged the T. W. 0. C.in such a way as to interfere with, restrain, and coerce their em-ployees in the exercise of the rights guaranteed in Section 7 of the 466DECISIONSOF NATIONALLABOR RELATIONS BOARDAct.In the negotiations subsequent to the wage reductions, we firednothing which cured the earlier refusals to bargain.We do not here pass upon any question as to the business necessitywhich prompted the respondents to effect the wage reductions. It isthe respondents' failure to give prior notice to or to consult withthe T. W. 0. C. regarding the reductions and not the reductionsthemselves which we have scrutinized.We find no merit in the respondents' claim that by the June 10discussion of Section 4 the T. W. 0. C. waived bargaining withrespect to wage reductions.The June 10 conference furnishes nobasis for the respondents' claim that it was their understanding thatthe T. W. 0. C. intended to disregard, the entire Section 4 of theproposed contract.That this claim was but a subterfuge is obviousfrom the respondents' repetition thereof on July 13 after Hollihan'srepetition of the T. W. 0. C.'s position as to Section 4 on. June 28.We cannot credit the excuse asserted by Weekes and Candler fornot consulting the T. W. 0. C. as regards either the Scottdale redution or the Whittier and Silver Lake reductions.We find that therespondents"disregard of the T. W. 0. C. with respect to these reduc-tions was knowing and deliberate.We find that when they effected the wage reduction of June 6, 1938,Whittier and Silver Lake refused to bargain collectively with theT.W. 0. C. as the representative of their employees in an appro-priate unit in respect to rates of pay, wages, hours of employment,and other conditions of employment.We find that when it effected the wage reduction of July 11, 1938,Scottdale refused to bargain collectively with the T. W. 0. C. asthe representative of its employees in an appropriate unit in respectto rates of pay, wages, hours of employment, and other conditionsof employment.There were present at the conferences of June 10 and 28 and July13 not only T. W. 0. C. organizers but also several of the respondents'employees.The effect of the respondents' refusal to deal with theT.W. 0. C. was. of necessity to disparage the T. W. 0. C. so as todiscourage these employees as well as others from maintaining theiraffiliation with the T. W. 0. C. or from affiliating therewith and fromdesignating it as their bargaining representative.We find that by the above refusals to bargain the respondents haveand each of them has interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act.B. Interference, restraint, and coercionIn addition to the foregoing refusal to bargain, Scottdale inter-fered with, restrained, and coerced its employees in the exercise of WHITTIERMILLS COMPANY, ET AL.467their rights under the Act by disparaging the Union by means ofremarks addressed to employees of Scottdale by its supervisoryemployees.Overseer W. P. Roseberry in August 1938 approached R. P. Alex-ander, an employee in the mill, during working hours and, accordingto Alexander, "he kinder caught me by the sleeve that way [indicat-ing] and said, `You don't belong to that old union, do you?', and Isays, 'Yes, I belong to it, don't you?', and that was just through fun,and I thought nothing about it, and he went on and says, `I wouldn'tbelong to that old union, it causes lots of trouble, you know at thetime of the strike over at Porterdale, they lost a lot of jobs downthere, and it caused them to be moved out,' and one word after an-other, and that is about all he said."Roseberry's remarks were notmere bantering remarks.There was implicit in them a threat ofloss of employment to Alexander if he continued his membership inthe Union. Such remarks, coming from one of Roseberry's authority,are an invasion of the rights of employees under the Act.In October 1938, Holcomb, a second hand at Scottdale, who, whenRoseberry leaves the department, replaces him as overseer and whois a supervisory employee with authority to recommend dischargeof employees, asked M. J. Watkins, an employee, whether he knew"what makes it so hard on the fellows here today . . . . It is theway that they are treated by this damned union."As in the case ofRoseberry's remarks, Holcomb's declared his antipathy to the Union.We find that, by the foregoing statements of its supervisory em-ployees, Scottdale has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above occurring in connection with their operations described inSection I above, have a, close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYWe have found that the respondents have interfered with, re-strained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.We shall therefore order therespondents, and each of them, to cease and desist from so doing.We have found that at all times since October 25, and November1, 1937, respectively, the T. W. O. C. was and that it is the exclusiverepresentative of the employees in the appropriate units at Whittier 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Silver Lake and at Scottdale,respectively.We have also foundthat when they effected the wage reductions of June 6, 1938,and July11, 1938, the respective respondents refused to bargain with theT.W. O. C. as such representative.In order to effectuate the poli-cies of the Act, we shall order the respondents,and each of them,to bargain with the T. W. O. C. as the representative of theiremployees in the respective appropriate units.VI. THE PETITIONSIn view of the findings in Section III, A, 1, above,as to the appro-priate units and the designation of the T. W. O. C. as the exclusiverepresentative of the respondents'employees in the appropriate units,it is not necessary to consider the petitions for certification of repre-sentatives.Consequently,the petitions for certification will bedismissed.Upon the basis of the above findings of fact and upon the entirerecord in these proceedings,the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By interfering with, restraining,and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have and each of them has engaged in and is engagingin unfair labor practices,within the meaning of Section 8 (1) ofthe Act.3.The production and maintenance employees of Whittier andSilver Lake, exclusive of clerical and supervisory employees,consti-tute a single unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.4.The production and maintenance employees of Scottdale, ex-clusive of clerical and supervisory employees,constitutea unitappropriate for the purposes of collective bargaining, within themeaning of Section 9(b) of the Act.5.TextileWorkers Organizing Committee was on October 25,'1937, and at all times thereafter has been, the exclusive representa-tive of all the employees in the appropriate unit at Whittier andSilver Lake for the purposes of collective bargaining,within themeaning of Section 9(a) of the Act.6.TextileWorkers Organizing Committee was on November 1,1937,and at all times thereafter has been, the exclusive representativeof all the employees in the appropriate unit at Scottdale for the pur-poses of collective bargaining,within the meaning of Section 9 (a)of the Act. WHITTIER MILLS COMPANY, ET AL.4697.The respondents, by refusing to bargain collectively with Tex-tileWorkers Organizing Committee as the exclusive representativeof their employees in the respective appropriate units have and eachof them has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDER9Upon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents,WhittierMills Company and Silver Lake Company,Chattahoochee, Georgia, and Scottdale Mills, Scottdale, Georgia, andeach of them, and their officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with TextileWorkers Or-ganizing Committee as the exclusive representative of their produc-tion and maintenance employees, excluding clerical and supervisoryemployees ;(b) In any other manner interfering with, restraining, or coercingtheir employees, and the employees of each of them, in the exerciseof their rights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, or to engage in . concerted activities for the purposeof collective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act(a)Upon request, bargain collectively with Textile Workers Or-ganizing Committee as the exclusive representative of their produc-tion and maintenance employees, excluding clerical and supervisoryemployees ;(b)Post immediately in conspicuous places in and about theirplants notices to their employees, and maintain said notices for aperiod of at' least sixty (60) consecutive days from the date ofposting, stating that the respondents will cease and desist in themanner set forth in paragraphs 1 '(a) and (b), and that they willtake the affirmative action set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order, what steps therespondents have taken to comply herewith.AND IT IS FURTHER ORDERED that the petitions for investigation andcertification of representatives be, and they hereby are, dismissed.199549-39-vol. 15-31